DETAILED ACTION
Reasons for Allowance
Claims 1, 2, 4-10, 12-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9, and 17 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest an apparatus, method, and medium, further comprising: iteratively selecting a plurality of build primitives from the portion of the top-level BVH to split into a plurality of two subsets of build primitives, wherein the selection comprises that, in a first iteration, a first pair of two subsets of build primitives are reconstructed, and that, in a second iteration, a second pair of two subsets of build primitives are not reconstructed when the second pair of two subsets of build primitives belong to a same object, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in each of independent claims 9 and 17).  It is noted that the closest prior art, Wald et al. (US Pub. 2017/0287202), hereinafter Wald, shows object BVH construction circuitry to construct an object bounding volume hierarchy (BVH) for each object in a scene, each object BVH including a root node and one or more child nodes based on primitives included in each object; and top-level BVH construction circuitry to: construct a top-level BVH using the root nodes of the object BVHs, and reconstruct build primitives within at least a portion of the top-level BVH, wherein reconstructing the build primitives comprises: wherein build primitives within at least one plurality of build primitives is replaced by their child nodes to create a new set of build primitives when the replacement is more cost efficient than otherwise.  However, Wald fails to disclose or suggest iteratively selecting a plurality of build primitives from the portion of the top-level BVH to split into a plurality of two subsets of build primitives, wherein the selection comprises that, in a first iteration, a first pair of two subsets of build primitives are reconstructed, and that, in a second iteration, a second pair of two subsets of build primitives are not reconstructed when the second pair of two subsets of build primitives belong to a same object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613